            Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 DAVID SCANLON, on behalf of himself and              :
 others similarly situated,                           :   CIVIL ACTION FILE NO.
                                                      :
        Plaintiff,                                    :
                                                      :
 v.                                                   :   COMPLAINT – CLASS ACTION
                                                      :
 MANSCAPED, LLC                                       :
                                                      :   JURY TRIAL DEMANDED
        Defendant.                                    :
                                                      :
                                                  /

       Plaintiff David Scanlon (hereinafter referred to as “Plaintiff”), individually and on behalf

of all others similarly situated, alleges on personal knowledge, investigation of his counsel, and

on information and belief, as follows:


                                     NATURE OF ACTION

       1.       “If robocalls were a disease, they would be an epidemic.” Rage Against

Robocalls, Consumer Reports (July 28, 2015, 6:00 AM),

ttps://www.consumerreports.org/cro/magazine/ 2015/07/rage-against-robocalls/index.htm.

“Robocalls” are the number one consumer complaint in America today.

       2.       Even as far back as 2012, the Pew Research Center reported 69 percent of

cellular users who use text messaging receive unwanted text message spam, with 25 percent of

them receiving it on a weekly basis. Jan Lauren Boyles and Lee Rainie, Mobile Phone

Problems, Pew Research Center (Aug. 2, 2012), http://www.pewinternet.org/2012/08/02/mobile-

phone-problems.
            Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 2 of 16




       3.      Robocalls, including automated calls have only increased since the 2012 study.

“Robocalls and telemarketing calls are currently the number one source of consumer complaints

at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016), https://www.fcc.gov/news-

events/blog/2016/07/22/cutting-robocalls (statement of FCC Chairman).

       4.      “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Comment of the Staff of the Federal Trade Commission’s Bureau of

Consumer Protection, In re Rules and Regulations Implementing the TCPA of 1991, Notice of

Proposed Rulemaking, CG Docket No. 02-278, at p. 2; FCC 16-57 (June 6, 2016), available at

https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-

consumer-protection-federal-communications-commission-rules-

regulations/160616robocallscomment.pdf.

       5.      This case involves a campaign by Manscaped LLC (“Manscaped”) to market its

services through the use of automated telemarketing calls in plain violation of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. (hereinafter referred to as the “TCPA”).

       6.      Moreover, Manscaped’s telemarketer sent multiple calls to residential telephone

numbers that are registered on the National Do Not Call List (hereafter “NDNC”), which is a

separate and additional violation of the TCPA. The recipients of these illegal calls, which include

Plaintiff and the proposed classes, are entitled to damages under the TCPA.



                                            PARTIES

       7.      Plaintiff is, and at all times mentioned herein was, an individual citizen of

Massachusetts.


                                                 2
                  Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 3 of 16




            8.     Defendant Manscaped LLC is a California limited liability company.

                                      JURISDICTION AND VENUE

       9.          The Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005 (“hereinafter referred to as CAFA”) codified as 28 U.S.C. 1332(d)(2). The matter in

controversy exceeds $5,000,000, in the aggregate, exclusive of interest and costs, as each member

of the proposed Class of thousands is entitled to up to $1,500.00 in statutory damages for each call

that has violated the TCPA. Further, Plaintiff alleges a national class, which will result in at least

one Class member from a different state.

       10.         This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227 et seq.

       11.         This Court has personal specific jurisdiction over Manscaped because the

company made telemarketing calls and offered its services to the Plaintiff in this District and

directed those telemarketing calls into this District.

       12.         Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiff is a resident

of this District, which is where he received the illegal telemarketing calls that are the subject of

this putative class action lawsuit.

                                       TCPA BACKGROUND

 Calls Made Using an “Automated Telephone Dialing System”

            13.    The TCPA regulates, among other things, the use of a pre-recorded message or an

 automated telephone dialing system (“ATDS”) to make calls or send automated calls. See 47

 U.S.C. § 227, et seq.; In re Rules and Regulations Implementing the Telephone Consumer

 Protection Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).


                                                    3
             Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 4 of 16




       14.       Specifically, the TCPA prohibits the use of an automated telephone dialing

system to make any telemarketing call or send any telemarketing text message to a wireless

number in the absence of an emergency or the prior express written consent of the called party.

See 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(a)(2); In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1831

(F.C.C. 2012).

       15.       The TCPA defines an “automatic telephone dialing system” as “equipment which

has the capacity—(A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” § 227(a)(1)(A)-(B). The first

component of this definition is satisfied when a dialing system has the capacity to call “a given

set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re

Rules & Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC

Rcd. 14,014, ¶ 133 (2003); see In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a

dialing system “meets the definition of autodialer only when it randomly or sequentially

generates telephone numbers, not when it dials numbers from customer telephone lists” and

reasoning that “the teleservices industry had progressed to the point where dialing lists of

numbers was far more cost effective”); Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1051

(9th Cir. 2018) (holding that “equipment that made automatic calls from lists of recipients was . .

. covered by the TCPA”).




                                                 4
              Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 5 of 16




        16.     “[T]elemarketing means the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).

        17.     “[P]rior express written consent means an agreement, in writing, bearing the

signature of the person called that clearly authorizes the seller to deliver or cause to be delivered

to the person called advertisements or telemarketing messages using an automatic telephone

dialing system or an artificial or prerecorded voice, and the telephone number to which the

signatory authorizes such advertisements or telemarketing messages to be delivered.” 47 C.F.R.

§ 64.1200(f)(8).

The National Do Not Call Registry

        18.      Second, § 227(c) of the TCPA requires the FCC to “initiate a rulemaking

proceeding concerning the need to protect residential telephone subscribers’ privacy rights to

avoid receiving telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

        19.      In this rulemaking proceeding, the FCC was instructed to “compare and evaluate

alternative methods and procedures (including the use of … company-specific ‘do not call

systems …)” and “develop proposed regulations to implement the methods and procedures that

the Commission determines are most effective and efficient to accomplish purposes of this

section.” Id. at (c)(1)(A), (E).

        20.      Pursuant to this statutory mandate, the FCC issued two regulations, only one of

which is relevant here.

        21.      The relevant regulation under § 227(c) established company-specific “do not

call” rules. In the Matter of Rules and Regulations Implementing the Telephone Consumer


                                                  5
              Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 6 of 16




Protection Act of 1991, 7 FCC Rcd. 8752 (Oct. 16, 1992) (“TCPA Implementation Order”).

        22.      The FCC found that “the company-specific do-not-call list alternative is the most

effective and efficient means to permit telephone subscribers to avoid unwanted telephone

solicitations.” Id. at 8765, ¶ 23.

        23.      However, recognizing that an honor system would probably be insufficient, the

FCC found that it “must mandate procedures for establishing company-specific do-not-call lists

to ensure effective compliance with and enforcement of the requirements for protecting

consumer privacy.” Id. at ¶ 24.

        24.      A violation of § 227(c) through 47 C.F.R. § 64.1200(d) carries statutory damages

of $500 to $1,500 per call.

        25.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

        26.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

        27.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).




                                                  6
             Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 7 of 16




                                FACTUAL ALLEGATIONS

       28.    Defendant Manscaped is a “person” as the term is defined by 47 U.S.C.

§ 153(39).

       29.    At no point has Plaintiff Mr. Scanlon sought out or solicited information

regarding Defendant Manscaped’s services.

       30.    Mr. Scanlon’s telephone number, XXX-XXX-8310, is registered to a cellular

telephone service.

       31.    Mr. Scanlon’s telephone number, XXX-XXX-8310, was registered on the

National Do Not Call Registry on June 28, 2003.

       32.    Mr. Scanlon’s cellular telephone number is used for personal, non-commercial

purposes.

       33.    Mr. Scanlon does not have a business that is associated with his cellular telephone

number.

       34.    Mr. Scanlon received several telemarketing calls from Manscaped on at least

January 21, 2020, March 13, 2020 and March 20, 2020.

       35.    Images of the text messages are below:




                                               7
Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 8 of 16




                            8
Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 9 of 16




                            9
              Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 10 of 16




        36.     In sending the unsolicited text messages at issue, the Defendant employed the use

of an automatic telephone dialing system; hardware and/or software with the capacity to store or

produce cellular telephone number to be called, using a random or sequential number generator.

        37.     This is evident from the circumstances surrounding the text messages, including

the text message’s commercial content and that they were sent from a long code, which is

consistent with the use of an automatic telephone dialing system to send text messages.

        38.     This is further evident by the fact that the text messages were not personalized

and clearly prepared for mass transmission.

        39.     The calls received by Plaintiff were sent for the purpose of encouraging the

purchase or rental of, or investment in, property, goods, or services as it seeks to have him sign

up for Manscaped’s services. This message therefore qualified as telemarketing. 47 C.F.R. §

64.1200(f)(12).

        40.     The calls were not necessitated by an emergency.

        41.     Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendant because their privacy has been violated, they were annoyed and harassed, and,

in some instances, they were charged for incoming calls. Plaintiff and the Class Members were

also harmed by use of their cell phone battery and the intrusion on their cellular telephone that

occupied it from receiving legitimate communications.

                               CLASS ACTION ALLEGATIONS

        42.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.




                                                 10
             Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 11 of 16




       43.     Plaintiff brings this action on behalf of himself and the following classes (the

“Classes”) pursuant to Federal Rule of Civil Procedure 23.

       44.     Plaintiff proposes the following Class definitions, subject to amendment as

appropriate:

       Robodialing Class: All persons in the United States who, within four years prior
       to the commencement of this litigation until the class is certified, received one or
       more autodialed calls on their cellular telephone from or on behalf of the
       Manscaped, sent via the same, or substantially similar, system used to contact the
       Plaintiff.

       National Do Not Call Registry Class: All persons in the United States whose
       telephone numbers were on the National Do Not Call Registry for at least 30 days,
       but who received more than one telephone solicitation telemarketing call from or
       on behalf of the Manscaped with a 12-month period, from four years prior the filing
       of the Complaint.

       45.     Mr. Scanlon is a member of and will fairly and adequately represent and protect

the interests of, these Classes as he has no interests that conflict with any of the class members.

       46.     Excluded from the Classes are counsel, the Defendant, and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       47.     Plaintiff and all members of the Classes have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

the use of their cell phone battery, and the intrusion on their cellular telephone that occupied it

from receiving legitimate communications.

       48.     This Class Action Complaint seeks injunctive relief and money damages.

       49.     The Classes as defined above are identifiable through dialer records, other phone

records, and phone number databases.


                                                 11
             Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 12 of 16




       50.     Plaintiff does not know the exact number of members in the Classes, but Plaintiff

reasonably believes Class members number, at minimum, in the hundreds in each class.

       51.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       52.     Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.

       53.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       54.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Classes, including but not limited to the following:

               (a) whether an automatic telephone dialing system to send its to the members of
                   the Robocall Class;

               (b) Whether agents operating on behalf of Defendant utilized an automatic
                   telephone dialing system in sending automated calls to members of the
                   Robocall Class;

               (c) whether multiple telemarketing telephone calls were made promoting the
                   Defendant’s goods or services to members of the National Do Not Call
                   Registry Class;

               (d) whether the telemarketing calls at issue were made to Plaintiff and members
                   of the Classes without first obtaining prior express written consent to make the
                   calls;

               (e) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (f) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.




                                                  12
                Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 13 of 16




          55.     Further, Plaintiff will fairly and adequately represent and protect the interests of

the Classes. Plaintiff has no interests which are antagonistic to any member of the Classes.

          56.     Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and his counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Classes,

and have the financial resources to do so.

          57.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

          58.     The likelihood that individual members of the Classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

          59.     Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.


                                   FIRST CAUSE OF ACTION
                  Statutory Violations of the Telephone Consumer Protection Act
                       (47 U.S.C. 227, et seq.) on behalf of the Robocall Class

          60.     Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          61.     The Manscaped violated the TCPA by sending, or causing to be sent via an agent,

automated calls to the cellular telephones of Plaintiff and members of the Robocall Class using

an automated dialer without their prior express written consent.




                                                    13
                Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 14 of 16




          62.     As a result of Manscaped’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

Robocall Class members are entitled to an award of $500 in statutory damages for each and

every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          63.     The Plaintiff and Robocall Class Members are entitled to an award of treble

damages if their actions are found to have been knowing or willful.

          64.     Plaintiff and Robocall Class members are also entitled to and do seek injunctive

relief prohibiting the Defendant from advertising their goods or services, except for emergency

purposes, using an ATDS or pre-recorded voice in the future.


                                 SECOND CAUSE OF ACTION
                       Violation of the Telephone Consumer Protection Act
                        (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
                       on behalf of the National Do Not Call Registry Class

          65.     Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          66.     Manscaped violated the TCPA and the Regulations by making, or having its agent

make, two or more telemarketing automated calls within a 12-month period on Manscaped’s

behalf to Plaintiff and the members of the National Do Not Call Registry Class while those

persons’ phone numbers were registered on the National Do Not Call Registry.

          67.     As a result of Manscaped’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

National Do Not Call Registry Class members are entitled to an award of up to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          68.     Plaintiff and National Do Not Call Registry Class members are also entitled to

and do seek injunctive relief prohibiting the Defendant from advertising their goods or services,


                                                    14
                Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 15 of 16




except for emergency purposes, to any number on the National Do Not Call Registry in the

future.

          69.     Manscaped’s violations were knowing or willful.


                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

          A.      Injunctive relief prohibiting Manscaped from calling telephone numbers

advertising their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry or to any cellular telephone numbers using a prerecorded voice in

the future;

          B.      As a result of Manscaped’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for

himself and each Robocall Class member up to treble damages, as provided by statute, of $1,500

for each and every violation of the TCPA;

          C.      As a result of Manscaped’s willful and/or knowing violations of 47 C.F.R. §

64.1200(d), Plaintiff seeks for himself and each member of the National Do Not Call Registry

Class up to treble damages, as provided by statute, of up to $1,500 for each and every violation

of the TCPA;

          D.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

          E.      Such other relief as the Court deems just and proper.

                                                   15
           Case 1:20-cv-10795 Document 1 Filed 04/23/20 Page 16 of 16




                                      JURY DEMAND

      Plaintiff requests a jury trial as to all claims of the complaint so triable.


                                                             PLAINTIFF,
                                                             By his attorneys

                                                             /s/ Anthony I. Paronich
                                                             Anthony I. Paronich
                                                             PARONICH LAW, P.C.
                                                             350 Lincoln Street, Suite 2400
                                                             Hingham, MA 02043
                                                             (508) 221-1510
                                                             anthony@paronichlaw.com

                                                             Matthew P. McCue
                                                             THE LAW OFFICE OF MATTHEW
                                                             P. MCCUE
                                                             1 South Avenue, Suite 3
                                                             Natick, MA 01760
                                                             Telephone: (508) 655-1415
                                                             mmccue@massattorneys.net

                                                             Alex M. Washkowitz
                                                             Jeremy Cohen
                                                             CW LAW GROUP, P.C.
                                                             188 Oaks Road Framingham, MA
                                                             01701
                                                             alex@cwlawgrouppc.com

                                                             Edward A. Broderick
                                                             BRODERICK LAW, P.C.
                                                             99 High St., Suite 304
                                                             Boston, MA 02110
                                                             Telephone: (617) 738-7080
                                                             ted@broderick-law.com

Dated: April 23, 2020




                                                 16
